Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2022 and 10/04/2021 are considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kono US 6,401,437.

Regarding claim 1, Kono discloses a bag-making and packaging machine (1) configured to work with a weighing machine (110) installed upstream to manufacture a bag (B) containing an article (col.1 lines 10-25) discharged from the weighing machine (110), the bag-making and packaging machine comprising:  a forming unit (121) that forms a film (Fm) into a tubular shape (Fmc; col.1 lines 50-60); a transverse sealing unit (124; col.1 lines 60-67) that transversely seals the film (Fm) that has been formed into the tubular shape (fmc); a conveyance unit (125) that conveys the film; a communication unit (51a) adapted to receive from the weighing machine a signal relating to weighing and discharge of the article (col.10 line 48- col.11 line 34); and a control unit (control part 51 of control device 50) that has a disposal mode (51c for the all drain process) for disposing of the article in the weighing machine, wherein when changing from a normal production mode (51a) to the disposal mode (51c), the control unit (50) performs control to skip, among operations in the normal production mode, the operation of the transverse sealing unit implemented in conjunction with the signal received by the communication unit from the weighing machine (col.5 lines 12-20; col. 10 line 48-col.11 line 34; col.12 lines 38-53; during the operation of the all drain process all hoppers are emptied and the entire contents fill a single bag of which is not sealed until fully emptied and the bag length determined by the weight of the articles which stops the transverse sealer from sealing the bag until a signal is reached that determines the larger or smaller bag length).

    PNG
    media_image1.png
    506
    715
    media_image1.png
    Greyscale

Regarding claim 2, Kono discloses the bag-making and packaging machine according to claim 1, wherein when the disposal mode (51c) has been set, the control unit (50; col.7 line 59- col.8 line 41) performs control to skip a predetermined number of times the operation of conveying the film that is linked to the signal (col. 10 line 48-col.11 line 34; col.12 lines 38-53; during the operation of the all drain process 51c all hoppers are emptied and the entire contents fill a single bag of which is not sealed until fully emptied and the bag length determined by the weight of the articles which stops the transverse sealer from sealing the bag until a signal is reached that determines the bag length which skips the predetermined bag set length in the normal operating mode).

    PNG
    media_image2.png
    732
    357
    media_image2.png
    Greyscale

Regarding claim 3, Kono discloses the bag-making and packaging machine according to claim 1, wherein when the disposal mode (51c) has been set, the control unit (50) controls, in conjunction with the signal, the transverse sealing unit (124) to suspend the transverse sealing operation for a fixed period of time or skip the transverse sealing operation a predetermined number of times (col. 10 line 48-col.11 line 34; col.12 lines 38-53; during the operation of the all drain process 51c all hoppers are emptied and the entire contents fill a single bag of which is not sealed until fully emptied and the bag length determined by the weight of the articles which stops the transverse sealer from sealing the bag until a signal is reached that determines the bag length which skips the predetermined bag set length in the normal operating mode). 
Regarding claim 4, Kono discloses the bag-making and packaging machine according to claim 1, further comprising an input unit that sets the disposal mode (input operation touch screen 60 with all drain key 65; col. 9 lines 10-48). 
Regarding claim 5, Kono discloses the bag-making and packaging machine according to claim 4, wherein the input unit (60) allows a user to input a number of times that the transverse sealing operation by the transverse sealing unit is to be stopped (col. 9 line9- col.10 line 48; the control unit determines the number of bags and bag length based on the target weight inputted by the user which determines the number of times that the transverse sealing operation is stopped).

    PNG
    media_image3.png
    513
    691
    media_image3.png
    Greyscale

Regarding claim 6, Kono discloses the bag-making and packaging machine according to claim 4, wherein the input unit (60) allows a user to input the weight per discharge of the article from the weighing machine (col. 9 line9- col.10 line 48; the control unit determines the number of bags and bag length based on the target weight inputted by the user).
Regarding claim 7, Kono discloses the bag-making and packaging machine according to claim 4, wherein the input unit (60) allows a user to input the number of times per bag that the article is to be discharged from the weighing machine (col. 9 line 9- col.10 line 65).
Regarding claim 8, Kono discloses the bag-making and packaging machine according to claim 4, further comprising a cutting unit that cuts the portion of the film that the transverse sealing unit has transversely sealed (col. 2 lines 1-2 “the center of the transversely sealed portion is cut by a cutter attached to the transverse sealing mechanism 124), wherein the input unit (60) allows a user to input a frequency of the cutting operation by the cutting unit (col.11 lines 18-35; col. 13 lines 9-23).
Regarding claim 9, Kono discloses the bag-making and packaging machine according to claim 4, wherein the input unit allows a user to input an amount of the film that is to be fed, and/or a speed at which the film is to be fed, by the conveyance unit (col.11 lines 18-35; col. 13 lines 9-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731